UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:November 30, 2014 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. PIA Funds – PIA BBB Bond Fund Managed Account Completion Shares (MACS) – PIA MBS Bond Fund Managed Account Completion Shares (MACS) Annual Report November 30, 2014 PIA Funds Dear Shareholder: We are pleased to provide you with this annual report for the twelve-month period ended November 30, 2014 regarding the PIA BBB Bond Fund and the PIA MBS Bond Fund (each, a “Fund” and together, the “Funds”) for which Pacific Income Advisers, Inc. (PIA) is the adviser. During the twelve months ended November 30, 2014, the total returns, including the reinvestment of dividends and capital gains, were as follows: PIA BBB Bond Fund 8.85% PIA MBS Bond Fund 5.17% As stated in the current prospectus, as supplemented, the PIA BBB Bond Fund’s gross expense ratio is 0.14% and the PIA MBS Bond Fund’s gross expense ratio is 0.22% PIA has agreed to temporarily waive all or a portion of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses) of each of the PIA BBB Bond Fund and the PIA MBS Bond Fund do not exceed 0.15% of each Fund’s average daily net assets through at least March 29, 2016. PIA BBB Bond Fund The return of the PIA BBB Bond Fund for the twelve-month period ended November 30, 2014 was 8.85%.This exceeded the 8.72% return of the Fund’s index, the Barclays Capital U.S. Credit Baa Bond Index.The Fund has a strategy of using a broad diversification of BBB rated issuers, industry sectors and range of maturities.The bonds held in the Fund represent over 160 different issuers.The Barclays Capital U.S. Credit Baa Bond Index has over 500 issuers.The Fund is structured so as to approximate the returns of its benchmark, while holding a smaller number of issuers.In order to achieve this objective, the overall duration, the partial durations, as well as the sector allocations of the Fund approximate those of its benchmark.While the top 20 issuers in the index are represented in the Fund, for the remainder issuers in the benchmark, only a subset is represented in the Fund, based on market conditions and liquidity.This will cause some modest variability in the returns of the Fund relative to those of its benchmark.For the twelve-month period ended November 30, 2014, the issuers represented in the Fund had on average a better performance than the ones that the Fund was not invested in, which contributed to the small outperformance by the Fund. PIA MBS Bond Fund The return of the PIA MBS Bond Fund for the twelve-month period ended November 30, 2014 of 5.17% was lower than the Barclays Capital U.S. MBS Fixed Rate Index return of 5.47%.The Fund has a broad diversification of coupons and mortgage sectors.The Fund’s shorter duration structure, due to its emphasis on higher coupon securities was the main reason for the lower performance relative to the benchmark, as interest rates declined and the yield curve flattened during the period.The Fund was overweighted in the 30 year Fannie Mae and Freddie Mac sector, and was underweighted in the 30 year Ginnie Mae sector due to the better risk-adjusted yield of Fannie Mae and Freddie Macs, which was a positive factor for returns, as both sectors produced better excess returns than Ginnie Mae securities for the period.The use of dollar rolls for selective coupons that offered attractive breakeven rates added to returns.The Fund had an allocation to non-agency AAA and AA rated floating rate securities with shorter durations that modestly lagged the returns on the index as the yield flattened.We expect these securities to add value to the Fund during a period of rising interest rates, as their coupons adjust higher. - 1 - PIA Funds Bond Market in Review The Gross Domestic Product’s (GDP) quarter over quarter rate of growth was 5.0% for the third quarter of 2014, higher than the 4.6% during the second quarter of 2014, aided by higher personal consumption.With the unemployment rate at 5.8% and inflation under control, aided by the decline in oil prices, the Federal Reserve Board maintained its easier monetary policy by keeping the Federal Funds Rate close to zero.Inflation, as measured by the Consumer Price Index, increased to 1.3% year over year as of November 2014, up from a 1.0% pace year over year at October 2013. Yields on 2-year Treasury notes and 5-year Treasury bonds rose by 19 and 11 basis points (bp), respectively, from November 30, 2013 to November 30, 2014.Yield on 30-year Treasuries decreased by 92 bp.Inflation being under control, as well as the decline in oil prices, the strengthening of the U.S. dollar and geopolitical uncertainties, all contributed to the flattening of the yield curve. Spreads on BBB rated bonds over Treasuries declined during the period from 176 bp to 167 bp.Option adjusted spreads on agency mortgage-backed securities fell from 42 bp to 29 bp, as the average life decreased from 7.7 years to 6.7 years. We believe that the PIA BBB Bond Fund and the PIA MBS Bond Fund provide our clients with a means of efficiently investing in a broadly diversified portfolio of BBB rated bonds and agency mortgage-backed bonds, respectively. Please take a moment to review the Funds’ statements of assets and liabilities and the results of operations for the twelve-month period ended November 30, 2014.We look forward to reporting to you again with the semi-annual report dated May 31, 2015. Lloyd McAdams Chairman of the Board Pacific Income Advisers, Inc. Past performance is not a guarantee of future results. Opinions expressed above are those of the adviser and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. - 2 - PIA Funds Investment by the PIA BBB Bond Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets. The Funds may also use options, futures contracts, and swaps, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency rates.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the Prospectus. Bond ratings provide the probability of an issuer defaulting based on the analysis of the issuer’s financial condition and profit potential.Bond rating services are provided by Standard & Poor’s, Moody’s Investors Service, and Fitch Investors Service.Bond ratings start at AAA (denoting the highest investment quality) and usually end at D (meaning payment is in default). Diversification does not assure a profit or protect against risk in a declining market. The Barclays Capital U.S. Credit Baa Bond Index is an unmanaged index consisting of bonds rated Baa.The issues must be publicly traded and meet certain maturity and issue size requirements.Bonds are represented by the Industrial, Utility, Finance and non-corporate sectors.Non-corporate sectors include sovereign, supranational, foreign agency and foreign local government issuers.The Barclays Capital U.S. MBS Fixed Rate Index (the “MBS Index”) is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC).The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon.The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index.About 600 of these generic aggregates meet the criteria.You cannot invest directly in an index. Gross Domestic Product is the amount of goods and services produced in a year, in a country. Consumer Price Index measures the weighted average of prices of a basket of consumer goods and services, such as transportation, food and medical care. Duration is the measure of the sensitivity of the price of a fixed income security to a change in interest rates, expressed in number of years. Basis point equals 1/100th of 1%. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor - 3 - PIA Funds PIA BBB BOND FUND Comparison of the change in value of a $10,000 investment in the PIA BBB Bond Fund vs the Barclays Capital U.S. Credit Baa Bond Index Average Annual Total Return* 1 Year 5 Year 10 Year PIA BBB Bond Fund 8.85% 6.96% 6.13% Barclays Capital U.S. Credit Baa Bond Index 8.72% 7.28% 6.45% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund ten years ago.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. - 4 - PIA Funds The Barclays Capital U.S. Credit Baa Bond Index includes both corporate and non-corporate sectors.The corporate sectors are Industrial, Utility and Finance, which include both U.S. and non-U.S. corporations.The non-corporate sectors are Sovereign, Supranational, Foreign Agency and Foreign Local Government.The securities must be rated Baa/BBB by at least two of the following ratings agencies:Moody’s, S&P, and Fitch.If only two of the three agencies rate a security, the lower rating is used to determine index eligibility.If only one of the three agencies rates a security, the rating must be investment grade.The securities must be fixed rate, although they can carry a coupon that steps up or changes according to a predetermined schedule, and they must be dollar-denominated and non-convertible. Indices do not incur expenses and are not available for investment. *Average Annual Total Return represents the average change in account value over the periods indicated. - 5 - PIA Funds PIA MBS BOND FUND Comparison of the change in value of a $10,000 investment in the PIA MBS Bond Fund vs the Barclays Capital U.S. MBS Fixed Rate Index Average Annual Total Return* 1 Year 5 Year Since Inception PIA MBS Bond Fund 5.17% 3.28% 4.92% Barclays Capital U.S. MBS Fixed Rate Index 5.47% 3.44% 5.06% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, February 28, 2006.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital U.S. MBS Fixed Rate Index is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC).The index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon.The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index.About 600 of these generic aggregates meet the criteria. Indices do not incur expenses and are not available for investment. *Average Annual Total Return represents the average change in account value over the periods indicated. - 6 - PIA Funds Expense Example – November 30, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the PIA Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/14 – 11/30/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.Pacific Income Advisers, Inc. (“PIA”) had voluntarily agreed to limit the total expenses of each Fund to an annual rate of 0.00% of the Fund’s average daily net assets through September 30, 2014.Effective October 1, 2014, PIA has voluntarily agreed to pay each Fund’s operating expenses in order to limit total expenses to 0.15% of the Fund’s average daily net assets through at least March 29, 2016.Although the Funds charge no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 6/1/14 Value 11/30/14 Period 6/1/14 – 11/30/14* PIA BBB Bond Fund Actual Hypothetical (5% return before expenses) PIA MBS Bond Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to a Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratio of the PIA BBB Bond Fund and the PIA MBS Bond Fund was 0.04% and 0.05%, respectively. - 7 - PIA Funds PIA BBB BOND FUND Allocation of Portfolio Assets – November 30, 2014 (Unaudited) Investments by Sector As a Percentage of Total Investments - 8 - PIA Funds PIA MBS BOND FUND Allocation of Portfolio Assets – November 30, 2014 (Unaudited) Investments by Issuer As a Percentage of Total Investments - 9 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 Principal Amount Value CORPORATE BONDS 84.9% Agricultural Chemicals 0.3% Mosaic Co. $ 3.75%, due 11/15/21 $ Agriculture 0.3% Bunge Limited Finance Corp. 8.50%, due 6/15/19 Auto Parts 1.3% Advance Auto Parts, Inc. 5.75%, due 5/1/20 Autozone, Inc. 3.125%, due 7/15/23 Johnson Controls, Inc. 4.25%, due 3/1/21 Autos 1.6% Ford Motor Co. 7.45%, due 7/16/31 Ford Motor Credit Co. LLC 1.50%, due 1/17/17 5.00%, due 5/15/18 5.875%, due 8/2/21 Banks 4.3% Associated Banc-Corp 2.75%, due 11/15/19 Barclays Bank PLC 5.14%, due 10/14/20 Capital One Bank USA N.A. 3.375%, due 2/15/23 Capital One Financial Corp. 6.15%, due 9/1/16 Citigroup, Inc. 3.50%, due 5/15/23 6.125%, due 8/25/36 Credit Suisse Group 5.40%, due 1/14/20 Discover Bank 3.20%, due 8/9/21 Fifth Third Bancorp 4.50%, due 6/1/18 8.25%, due 3/1/38 First Tennessee Bank 2.95%, due 12/1/19 KeyCorp 5.10%, due 3/24/21 UBS AG 5.875%, due 7/15/16 Biotechnology 1.9% Amgen, Inc. 3.875%, due 11/15/21 5.15%, due 11/15/41 Biogen Idec, Inc. 6.875%, due 3/1/18 Celgene Corp. 4.625%, due 5/15/44 Broker 2.6% Goldman Sachs Group, Inc. 5.625%, due 1/15/17 6.75%, due 10/1/37 Merrill Lynch & Co., Inc. 5.70%, due 5/2/17 6.11%, due 1/29/37 Morgan Stanley 4.875%, due 11/1/22 Nomura Holdings, Inc. 6.70%, due 3/4/20 Building Materials 0.3% Owens Corning Inc. 4.20%, due 12/15/22 The accompanying notes are an integral part of these financial statements. - 10 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Cable/Satellite 1.2% Direct TV Holdings $ 1.75%, due 1/15/18 $ 5.00%, due 3/1/21 6.00%, due 8/15/40 Chemicals 2.3% CF Industries, Inc. 3.45%, due 6/1/23 Cytec Industries Inc. 3.95%, due 5/1/25 Dow Chemical Co. 4.25%, due 11/15/20 7.375%, due 11/1/29 Eastman Chemical Co. 2.40%, due 6/1/17 RPM International, Inc. 6.125%, due 10/15/19 Communications 1.1% Telefonica Emisiones SAU 5.462%, due 2/16/21 7.045%, due 6/20/36 Communications Equipment 0.6% Harris Corp. 6.15%, due 12/15/40 L-3 Communications Corp. 4.75%, due 7/15/20 Consumer Products 0.1% Beam, Inc. 5.375%, due 1/15/16 Diversified Manufacturing 0.3% Ingersoll-Rand Global Holding Company Ltd. 6.875%, due 8/15/18 Electric Utilities 3.8% Dominion Resources, Inc. 4.90%, due 8/1/41 Duke Energy Corp. 6.25%, due 6/15/18 Exelon Corp. 5.625%, due 6/15/35 Indiana Michigan Power 6.05%, due 3/15/37 Jersey Central Power & Light 7.35%, due 2/1/19 NiSource Finance Corp. 6.125%, due 3/1/22 5.25%, due 2/15/43 Ohio Power Co. 5.375%, due 10/1/21 Oncor Electric Delivery 7.00%, due 5/1/32 Teco Finance, Inc. 5.15%, due 3/15/20 Exploration and Production 0.3% Continental Resources, Inc. 4.50%, due 4/15/23 Finance 0.4% Block Financial Corp. 5.50%, due 11/1/22 Finance – Credit Cards 0.7% American Express Co. 6.80%, due 9/1/66 (a) Financial Services 0.6% Legg Mason, Inc. 5.625%, due 1/15/44 The accompanying notes are an integral part of these financial statements. - 11 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Financial Services 0.6% (continued) Leucadia National Corp. $ 5.50%, due 10/18/23 $ Food 2.8% ConAgra Foods, Inc. 7.00%, due 10/1/28 Kellogg Co. 3.25%, due 5/21/18 Kraft Foods Group, Inc. 2.25%, due 6/5/17 Kroger Co. 6.15%, due 1/15/20 Mondelez International, Inc. 2.25%, due 2/1/19 Gas Pipelines 0.5% Plains All American Pipeline, L.P. 6.50%, due 5/1/18 Health Care 1.5% Cardinal Health, Inc. 5.80%, due 10/15/16 Humana, Inc. 7.20%, due 6/15/18 Laboratory Corporation of America Holdings 2.20%, due 8/23/17 Health Care Facilities and Services 0.2% McKesson Corp. 4.883%, due 3/15/44 Information Technology 1.2% Hewlett Packard Co. 2.60%, due 9/15/17 4.65%, due 12/9/21 Ingram Micro, Inc. 5.00%, due 8/10/22 Insurance 4.7% American International Group, Inc. 3.375%, due 8/15/20 4.875%, due 6/1/22 6.25%, due 3/15/87 Aon Corp. 5.00%, due 9/30/20 AXA SA 8.60%, due 12/15/30 CIGNA Corp. 6.15%, due 11/15/36 Fidelity National Financial, Inc. 5.50%, due 9/1/22 3.50%, due 4/15/23 Hartford Financial Services Group 5.125%, due 4/15/22 Markel Corp. 4.90%, due 7/1/22 Metlife, Inc. 6.40%, due 12/15/66 Protective Life Corp. 7.375%, due 10/15/19 Prudential Financial, Inc. 6.625%, due 12/1/37 Unum Group 5.625%, due 9/15/20 Wellpoint, Inc. 4.65%, due 8/15/44 Lodging 0.3% Host Hotels & Resorts LP 4.75%, due 3/1/23 The accompanying notes are an integral part of these financial statements. - 12 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Machinery 0.4% Flowserve Corp. $ 3.50%, due 9/15/22 $ Manufacturing 0.4% Boston Scientific Corp. 4.125%, due 10/1/23 Media 5.0% CBS Corp. 5.75%, due 4/15/20 Discover Communications LLC 3.30%, due 5/15/22 Expedia, Inc. 5.95%, due 8/15/20 News America, Inc. 6.20%, due 12/15/34 Omnicom Group, Inc. 3.625%, due 5/1/22 Time Warner, Inc. 4.05%, due 12/15/23 7.625%, due 4/15/31 Time Warner Cable, Inc. 5.85%, due 5/1/17 Time Warner Entertainment Company, L.P. 8.375%, due 7/15/33 Viacom Inc. 4.375%, due 3/15/43 Medical Equipment 0.1% Agilent Technologies, Inc. 6.50%, due 11/1/17 Metals 0.4% Southern Copper Corp. 6.75%, due 4/16/40 Metals and Mining 1.4% Freeport-McMoRan Inc. 3.875%, due 3/15/23 Goldcorp Inc. 3.70%, due 3/15/23 Reliance Steel & Aluminum Co. 4.50%, due 4/15/23 Teck Resources Ltd. 4.75%, due 1/15/22 5.40%, due 2/1/43 Metalworking Machinery 0.5% Kennametal, Inc. 2.65%, due 11/1/19 Mining 1.2% Newmont Mining Corp. 4.875%, due 3/15/42 Vale Overseas Limited 6.25%, due 1/23/17 4.375%, due 1/11/22 6.875%, due 11/21/36 Office Equipment 0.4% Xerox Corp. 6.75%, due 2/1/17 Oil and Gas 12.7% Anadarko Petroleum Corp. 5.95%, due 9/15/16 6.45%, due 9/15/36 Cameron International Corp. 6.375%, due 7/15/18 Canadian Natural Resources 6.00%, due 8/15/16 Devon Energy Corp. 7.95%, due 4/15/32 Duke Energy Field Services LLC 8.125%, due 8/16/30 The accompanying notes are an integral part of these financial statements. - 13 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Oil and Gas 12.7% (continued) Encana Corp. $ 3.90%, due 11/15/21 $ 6.50%, due 8/15/34 Enterprise Products Operating LLC 3.20%, due 2/1/16 4.85%, due 8/15/42 Hess Corp. 8.125%, due 2/15/19 5.60%, due 2/15/41 Kinder Morgan Energy Partners 3.95%, due 9/1/22 5.80%, due 3/15/35 5.55%, due 6/1/45 Marathon Oil Corp. 6.00%, due 10/1/17 Marathon Petroleum Corp. 3.50%, due 3/1/16 Pemex Master Trust 5.75%, due 3/1/18 6.625%, due 6/15/35 Petrobras International Finance Co. 5.875%, due 3/1/18 5.375%, due 1/27/21 6.875%, due 1/20/40 Petroleos Mexicanos 5.50%, due 1/21/21 Pioneer Natural Resource Co. 3.95%, due 7/15/22 Southwestern Energy Co. 4.10%, due 3/15/22 Talisman Energy 6.25%, due 2/1/38 Transocean, Inc. 6.00%, due 3/15/18 6.375%, due 12/15/21 6.80%, due 3/15/38 Valero Energy Corp. 6.625%, due 6/15/37 Weatherford International, Ltd. 4.50%, due 4/15/22 6.75%, due 9/15/40 Paper 1.2% International Paper Co. 4.75%, due 2/15/22 6.00%, due 11/15/41 Weyerhaeuser Co. 7.375%, due 3/15/32 Pharmaceuticals 1.7% Abbvie, Inc. 1.75%, due 11/6/17 4.40%, due 11/6/42 Perrigo Co. Ltd. 4.00%, due 11/15/23 Watson Pharmaceuticals, Inc. 1.875%, due 10/1/17 Pipelines 2.7% El Paso Electric Co. 6.00%, due 5/15/35 Enbridge Energy Partners, L.P. 5.20%, due 3/15/20 Energy Transfer Partners L.P. 5.20%, due 2/1/22 7.60%, due 2/1/24 Oneok Partners LP 3.375%, due 10/1/22 Tennessee Gas Pipeline 7.50%, due 4/1/17 The accompanying notes are an integral part of these financial statements. - 14 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Pipelines 2.7% (continued) Williams Companies, Inc. $ 7.50%, due 1/15/31 $ Real Estate Investment Trusts 4.1% Boston Properties LP 4.125%, due 5/15/21 Duke Realty LP 8.25%, due 8/15/19 ERP Operating LP 5.75%, due 6/15/17 Health Care Property Investors, Inc. 6.00%, due 1/30/17 Health Care REIT, Inc. 5.25%, due 1/15/22 Healthcare Realty Trust 6.50%, due 1/17/17 Hospitality Properties Trust 5.625%, due 3/15/17 ProLogis 6.875%, due 3/15/20 Ventas Realty LP 4.75%, due 6/1/21 3.75%, due 5/1/24 Restaurants 0.3% Yum! Brands, Inc. 3.75%, due 11/1/21 Retail 2.0% CVS Caremark Corp. 5.75%, due 6/1/17 Gap, Inc. 5.95%, due 4/12/21 Macy’s Retail Holdings, Inc. 2.875%, due 2/15/23 6.70%, due 7/15/34 Walgreens Boots Alliance 4.80%, due 11/18/44 Scientific Instruments 0.4% Thermo Fisher Scientific, Inc. 3.60%, due 8/15/21 Software 1.1% Fiserv, Inc. 3.50%, due 10/1/22 Jabil Circuit, Inc. 4.70%, due 9/15/22 Technology 0.3% Tech Data Corp. 3.75%, due 9/21/17 Telecommunications 2.1% American Tower Corp. 5.05%, due 9/1/20 British Telecommunications PLC 9.625%, due 12/15/30 Deutsche Telekom International Finance 8.75%, due 6/15/30 Embarq Corp. 7.082%, due 6/1/16 France Telecom SA 5.375%, due 1/13/42 Grupo Televisa SAB 6.625%, due 3/18/25 Tobacco 1.5% Altria Group, Inc. 9.70%, due 11/10/18 5.375%, due 1/31/44 The accompanying notes are an integral part of these financial statements. - 15 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value Tobacco 1.5% (continued) Lorillard Tobacco Co. $ 3.75%, due 5/20/23 $ Toys and Games 0.4% Mattel, Inc. 5.45%, due 11/1/41 Transportation 1.9% Burlington Northern Santa Fe 4.70%, due 10/1/19 6.15%, due 5/1/37 CSX Corp. 6.22%, due 4/30/40 Transportation and Logistics 0.4% Fedex Corp. 4.00%, due 1/15/24 Travel and Lodging 0.3% Starwood Hotels & Resorts Worldwide 3.75%, due 3/15/25 Utilities 0.2% PSEG Power LLC 4.30%, due 11/15/23 Utilities – Gas 0.3% National Fuel Gas Co. 4.90%, due 12/1/21 Waste Disposal 1.1% Republic Services, Inc. 5.00%, due 3/1/20 Waste Management, Inc. 7.75%, due 5/15/32 Wired Telecommunications Carriers 4.8% Verizon Communications, Inc. 2.625%, due 2/21/20 (b) 5.15%, due 9/15/23 6.55%, due 9/15/43 Wireless Telecommunications Services 0.4% Vodafone Group PLC 2.95%, due 2/19/23 Total Corporate Bonds (cost $194,299,184) SOVEREIGN BONDS 11.8% Federal Republic of Brazil 6.00%, due 1/17/17 4.875%, due 1/22/21 7.125%, due 1/20/37 Republic of Colombia 7.375%, due 3/18/19 7.375%, due 9/18/37 Republic of Italy 5.375%, due 6/12/17 6.875%, due 9/27/23 Republic of Panama 5.20%, due 1/30/20 6.70%, due 1/26/36 Republic of Peru 8.375%, due 5/3/16 6.55%, due 3/14/37 Republic of Philippines 6.50%, due 1/20/20 5.00%, due 1/13/37 Republic of Turkey 7.50%, due 7/14/17 5.125%, due 3/25/22 6.00%, due 1/14/41 Republic of Uruguay 8.00%, due 11/18/22 The accompanying notes are an integral part of these financial statements. - 16 - PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount/ Shares Value SOVEREIGN BONDS 11.8% (continued) United Mexican States $ 5.625%, due 1/15/17 $ 3.625%, due 3/15/22 4.75%, due 3/8/44 Total Sovereign Bonds (cost $28,649,652) U.S. GOVERNMENT INSTRUMENTALITIES 1.4% U.S. Treasury Bond 2.875%, due 5/15/43 Total U.S. Government Instrumentalities (cost $3,102,212) SHORT-TERM INVESTMENTS 0.3% Invesco STIT – Treasury Portfolio – Institutional Class, 0.01% (c) Total Short-Term Investments (cost $638,961) Total Investments (cost $226,690,009) 98.4% Other Assets less Liabilities 1.6% TOTAL NET ASSETS 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect as of November 30, 2014. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”Pacific Income Advisers, Inc., the Fund’s adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of November 30, 2014, the value of these investments was $3,119,907 or 1.3% of total net assets. (c) Rate shown is the 7-day annualized yield as of November 30, 2014. Country Allocation Country % of Net Assets United States % Brazil % Mexico % Canada % Turkey % Switzerland % United Kingdom % Philippines % Spain % Italy % Colombia % Peru % France % Panama % Japan % Ireland % Netherlands % Uruguay % % The accompanying notes are an integral part of these financial statements. - 17 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2014 Principal Amount Value MORTGAGE-BACKED SECURITIES 107.4% Commercial Mortgage-Backed Securities 2.6% Aventura Mall Trust $ 3.74%, due 12/5/32, Series 2013-AVM, Class A (a)(d) $ Banc of America 5.71%, due 5/10/45, Series 2006-2, Class AAB (a) Hilton USA Trust 2.66%, due 11/5/30, Series 2013-HLT, Class AFX (d) Residential Mortgage-Backed Securities 10.1% American Residential Property Trust 1.91%, due 9/17/31, Series 2014-SFR1, Class B (a)(d) Colony American Homes 1.40%, due 5/17/31, Series 2014-1A, Class A (a)(d) Invitation Homes Trust 1.40%, due 12/17/30, Series 2013-SFR1, Class A (a)(d) 1.66%, due 6/17/31, Series 2014-SFR1, Class B (a)(d) U.S. Government Agencies 94.7% FHLMC Pool 4.50%, due 5/1/20, #G18052 4.50%, due 3/1/21, #G18119 5.00%, due 3/1/21, #G18105 4.50%, due 5/1/21, #J01723 6.00%, due 6/1/21, #G18124 4.50%, due 9/1/21, #G12378 5.00%, due 11/1/21, #G18160 5.00%, due 2/1/22, #G12522 5.00%, due 2/1/22, #J04411 5.50%, due 3/1/22, #G12577 5.00%, due 7/1/22, #J05243 4.00%, due 3/1/26, #J14785 3.00%, due 11/1/26, #G18409 3.00%, due 6/1/27, #G14497 5.50%, due 5/1/35, #B31639 5.00%, due 8/1/35, #A36351 4.50%, due 9/1/35, #A37616 4.50%, due 10/1/35, #A37869 4.50%, due 10/1/35, #A38023 4.50%, due 10/1/35, #G01890 5.00%, due 10/1/35, #G01940 6.00%, due 1/1/36, #A42208 7.00%, due 1/1/36, #G02048 5.50%, due 2/1/36, #G02031 7.00%, due 8/1/36, #G08148 6.50%, due 9/1/36, #A54908 6.50%, due 11/1/36, #A54094 5.50%, due 2/1/37, #A57840 5.00%, due 5/1/37, #A60268 5.00%, due 6/1/37, #G03094 5.50%, due 6/1/37, #A61982 6.00%, due 6/1/37, #A62176 6.00%, due 6/1/37, #A62444 5.00%, due 7/1/37, #A63187 5.50%, due 8/1/37, #G03156 6.50%, due 8/1/37, #A70413 7.00%, due 8/1/37, #A70079 7.00%, due 9/1/37, #A65335 7.00%, due 9/1/37, #A65670 7.00%, due 9/1/37, #A65941 7.00%, due 9/1/37, #A66041 7.00%, due 9/1/37, #G03207 6.50%, due 11/1/37, #A68726 5.00%, due 2/1/38, #A73370 5.00%, due 2/1/38, #G03836 5.00%, due 3/1/38, #A73704 5.00%, due 4/1/38, #A76335 5.50%, due 4/1/38, #G04121 The accompanying notes are an integral part of these financial statements. - 18 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value U.S. Government Agencies 94.7% (continued) FHLMC Pool (continued) $ 5.00%, due 5/1/38, #A77463 $ 5.50%, due 5/1/38, #A77265 5.50%, due 5/1/38, #G04215 5.00%, due 6/1/38, #A77986 5.00%, due 6/1/38, #G04522 5.00%, due 7/1/38, #A79197 4.50%, due 9/1/38, #G04773 5.00%, due 9/1/38, #G04690 5.00%, due 10/1/38, #G04832 5.00%, due 11/1/38, #A82849 5.00%, due 12/1/38, #G05683 5.00%, due 2/1/39, #G05507 4.50%, due 4/1/39, #A85612 5.00%, due 5/1/39, #G08345 4.50%, due 9/1/39, #A88357 5.00%, due 9/1/39, #G05904 4.50%, due 11/1/39, #G05748 4.50%, due 12/1/39, #A90175 4.50%, due 4/1/40, #C03464 4.50%, due 5/1/40, #A92269 4.50%, due 5/1/40, #G06047 4.50%, due 6/1/40, #A92533 4.50%, due 6/1/40, #A92594 4.50%, due 8/1/40, #A93437 4.50%, due 8/1/40, #A93505 3.50%, due 1/1/41, #A96409 4.50%, due 1/1/41, #A96176 4.50%, due 2/1/41, #A97013 4.50%, due 4/1/41, #Q00285 4.50%, due 9/1/41, #C03701 3.50%, due 10/1/41, #Q04087 4.50%, due 11/1/41, #Q04699 3.50%, due 1/1/42, #Q05410 3.50%, due 2/1/42, #Q05996 3.50%, due 3/1/42, #G08479 3.50%, due 4/1/42, #Q07654 3.50%, due 5/1/42, #G08491 3.50%, due 6/1/42, #C09000 3.50%, due 6/1/42, #Q08641 3.50%, due 6/1/42, #Q08998 3.50%, due 7/1/42, #C09004 3.50%, due 8/1/42, #Q10324 3.00%, due 4/1/43, #V80025 3.00%, due 5/1/43, #Q18436 3.00%, due 6/1/43, #Q19697 3.50%, due 6/1/43, #V80161 3.50%, due 7/1/43, #Q19628 3.50%, due 7/1/43, #Q19914 3.00%, due 8/1/43, #G08540 3.00%, due 8/1/43, #Q20559 3.00%, due 8/1/43, #Q21026 3.50%, due 8/1/43, #Q21351 3.50%, due 8/1/43, #Q21435 3.50%, due 9/1/43, #G08545 3.50%, due 2/1/44, #Q24712 FHLMC TBA (b) 3.00%, due 12/15/27 4.00%, due 12/15/40 3.00%, due 12/15/42 FNMA Pool 4.50%, due 10/1/20, #842732 3.00%, due 12/1/20, #MA0605 4.50%, due 12/1/20, #813954 4.50%, due 2/1/21, #845437 5.00%, due 2/1/21, #865191 5.00%, due 5/1/21, #879112 4.50%, due 7/1/21, #845515 3.00%, due 8/1/21, #AL0579 5.50%, due 10/1/21, #905090 3.00%, due 1/1/22, #MA0957 5.00%, due 2/1/22, #900946 6.00%, due 2/1/22, #912522 5.00%, due 6/1/22, #937709 5.00%, due 7/1/22, #938033 The accompanying notes are an integral part of these financial statements. - 19 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value U.S. Government Agencies 94.7% (continued) FNMA Pool (continued) $ 5.00%, due 7/1/22, #944887 $ 5.50%, due 7/1/22, #905040 4.00%, due 7/1/25, #AE1318 4.00%, due 10/1/25, #AE1601 4.00%, due 12/1/25, #AH6058 4.00%, due 1/1/26, #AH3925 4.00%, due 1/1/26, #MA0624 4.00%, due 3/1/26, #AH8485 4.00%, due 5/1/26, #AH8174 3.00%, due 10/1/26, #AJ0049 3.00%, due 10/1/26, #AJ5474 3.00%, due 2/1/27, #AK4047 3.00%, due 4/1/27, #AB4997 3.00%, due 9/1/27, #AQ0333 4.50%, due 4/1/29, #MA0022 7.00%, due 8/1/32, #650101 4.50%, due 3/1/35, #814433 4.50%, due 4/1/35, #735396 4.50%, due 5/1/35, #822854 4.50%, due 7/1/35, #826584 5.00%, due 7/1/35, #833958 7.00%, due 7/1/35, #826251 4.50%, due 8/1/35, #835751 7.00%, due 9/1/35, #842290 4.50%, due 11/1/35, #256032 5.00%, due 12/1/35, #852482 4.50%, due 1/1/36, #852510 7.00%, due 2/1/36, #865190 5.00%, due 5/1/36, #745515 5.00%, due 7/1/36, #888789 6.50%, due 7/1/36, #897100 7.00%, due 7/1/36, #887793 6.00%, due 8/1/36, #892925 6.50%, due 8/1/36, #878187 5.00%, due 9/1/36, #893621 5.50%, due 10/1/36, #831845 5.50%, due 10/1/36, #893087 6.00%, due 10/1/36, #897174 5.50%, due 12/1/36, #256513 6.50%, due 12/1/36, #920162 7.00%, due 1/1/37, #256567 5.50%, due 2/1/37, #256597 6.00%, due 2/1/37, #909357 7.00%, due 2/1/37, #915904 5.00%, due 3/1/37, #913007 5.50%, due 3/1/37, #256636 5.00%, due 4/1/37, #914599 5.50%, due 6/1/37, #918554 5.50%, due 6/1/37, #918705 6.00%, due 6/1/37, #888413 6.00%, due 6/1/37, #917129 7.00%, due 6/1/37, #256774 7.00%, due 6/1/37, #940234 5.00%, due 7/1/37, #944534 5.50%, due 10/1/37, #954939 6.00%, due 12/1/37, #965488 5.50%, due 2/1/38, #961691 5.00%, due 1/1/39, #AA0835 5.00%, due 1/1/39, #AA0840 5.00%, due 1/1/39, #AA0862 5.00%, due 3/1/39, #AA4461 5.00%, due 3/1/39, #930635 5.00%, due 3/1/39, #930760 5.00%, due 3/1/39, #995948 4.00%, due 4/1/39, #AA0777 4.50%, due 4/1/39, #AA4590 5.00%, due 4/1/39, #930871 5.00%, due 4/1/39, #930992 5.00%, due 4/1/39, #995930 4.50%, due 6/1/39, #AA7681 5.00%, due 6/1/39, #995896 4.50%, due 7/1/39, #AE8152 5.00%, due 7/1/39, #995895 4.50%, due 8/1/39, #931837 The accompanying notes are an integral part of these financial statements. - 20 - PIAFunds PIA MBS BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value U.S. Government Agencies 94.7% (continued) FNMA Pool (continued) $ 5.00%, due 8/1/39, #AC3221 $ 4.00%, due 12/1/39, #AE0215 4.50%, due 12/1/39, #932324 4.50%, due 2/1/40, #AC8494 4.50%, due 2/1/40, #AD1045 4.50%, due 2/1/40, #AD2832 5.00%, due 3/1/40, #AB1186 5.00%, due 5/1/40, #AD6374 5.00%, due 6/1/40, #AD8058 5.00%, due 7/1/40, #AD4634 5.00%, due 7/1/40, #AD4994 5.00%, due 7/1/40, #AD7565 4.50%, due 8/1/40, #AD8035 4.50%, due 8/1/40, #AD8397 4.50%, due 8/1/40, #890236 4.00%, due 9/1/40, #AE4311 4.00%, due 9/1/40, #AE4312 4.50%, due 9/1/40, #AE1500 4.00%, due 10/1/40, #AE4124 4.00%, due 10/1/40, #AE6057 4.00%, due 11/1/40, #AE5156 4.50%, due 11/1/40, #AE5162 4.00%, due 12/1/40, #MA0583 4.00%, due 1/1/41, #AE4583 4.00%, due 2/1/41, #AH3200 4.50%, due 3/1/41, #AH7009 4.50%, due 4/1/41, #AH9054 4.50%, due 5/1/41, #AI1364 4.50%, due 5/1/41, #AI1888 4.50%, due 5/1/41, #AL0160 4.50%, due 6/1/41, #AI4815 4.00%, due 8/1/41, #AI8218 4.50%, due 9/1/41, #AH3865 4.50%, due 9/1/41, #AI4050 4.50%, due 9/1/41, #AJ0729 4.00%, due 10/1/41, #AJ4052 4.00%, due 11/1/41, #AJ4668 4.00%, due 11/1/41, #AJ5643 4.00%, due 12/1/41, #AJ3097 4.00%, due 4/1/42, #MA1028 3.50%, due 7/1/43, #AB9774 3.00%, due 8/1/43, #AU3363 FNMA TBA (b) 3.50%, due 12/15/40 3.50%, due 1/15/41 4.00%, due 12/15/41 3.00%, due 12/15/42 3.00%, due 1/15/43 GNMA Pool 7.00%, due 9/15/35, #647831 5.00%, due 10/15/35, #642220 5.00%, due 11/15/35, #550718 5.50%, due 11/15/35, #650091 5.50%, due 12/15/35, #646307 5.50%, due 4/15/36, #652534 6.50%, due 6/15/36, #652593 5.50%, due 7/15/36, #608993 6.50%, due 10/15/36, #646564 6.00%, due 11/15/36, #617294 6.50%, due 12/15/36, #618753 5.50%, due 2/15/37, #658419 6.00%, due 4/15/37, #668411 5.00%, due 8/15/37, #671463 6.00%, due 10/15/37, #664379 5.50%, due 8/15/38, #677224 5.50%, due 8/15/38, #691314 5.50%, due 12/15/38, #705632 4.50%, due 5/15/39, #717066 5.50%, due 6/15/39, #714262 5.50%, due 6/15/39, #714720 4.50%, due 7/15/39, #720160 5.00%, due 9/15/39, #726311 5.50%, due 1/15/40, #723631 5.50%, due 2/15/40, #680537 Total Mortgage-Backed Securities (cost $100,524,756) The accompanying notes are an integral part of these financial statements. - 21 - PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2014 (continued) Principal Amount Value SHORT-TERM INVESTMENTS 13.4% Fidelity Institutional Money Market Government Portfolio – Class I, 0.01% (c) $ Invesco STIT – Treasury Portfolio – Institutional Class, 0.01% (c) Total Short-Term Investments (cost $13,008,794) Total Investments (cost $113,533,550) % Liabilities less Other Assets )% ) TOTAL NET ASSETS % $ (a) Variable rate security.Rate shown reflects the rate in effect as of November 30, 2014. (b) Security purchased on a when-issued basis.As of November 30, 2014, the total cost of investments purchased on a when-issued basis was $21,613,867 or 22.2% of total net assets. (c) Rate shown is the 7-day annualized yield as of November 30, 2014. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”Pacific Income Advisers, Inc., the Fund’s adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of November 30, 2014, the value of these investments was $12,034,526 or 12.4% of total net assets. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association TBA – To Be Announced The accompanying notes are an integral part of these financial statements. - 22 - PIA Funds Statements of Assets and Liabilities – November 30, 2014 BBB MBS Bond Fund Bond Fund Assets: Investments in securities, at value (cost $226,690,009 and $113,533,550, respectively) $ $ Receivable for fund shares sold Interest receivable Due from investment adviser (Note 4) — Prepaid expenses Total assets Liabilities: Payable for securities purchased — Payable for fund shares redeemed Administration fees Custody fees Transfer agent fees and expenses Fund accounting fees Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net Assets $ $ Net Asset Value, Offering Price and Redemption Price Per Share $ $ Shares Issued and Outstanding (Unlimited number of shares authorized, par value $0.01) The accompanying notes are an integral part of these financial statements. - 23 - PIA Funds Statements of Operations – Year Ended November 30, 2014 BBB MBS Bond Fund Bond Fund Investment Income: Interest $ $ Total investment income Expenses: Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Trustees’ fees Insurance Reports to shareholders Legal fees Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Expense reimbursement from adviser (Note 4) ) ) Net expenses Net investment income Realized and Unrealized Gain on Investments Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments Net gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. - 24 - PIA Funds Statements of Changes in Net Assets BBB MBS Bond Fund Bond Fund Year Ended Year Ended Year Ended Year Ended Nov. 30, 2014 Nov. 30, 2013 Nov. 30, 2014 Nov. 30, 2013 Increase/(Decrease) in Net Assets From Operations: Net investment income $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) ) Net increase/(decrease) in net assets resulting from operations ) ) Distributions Paid to Shareholders: Distributions from net investment income ) Distributions from net realized gains on investments ) ) — ) Total distributions ) Capital Share Transactions: Net proceeds from shares sold Distributions reinvested Payment for shares redeemed ) Net decrease in net assets from capital share transactions ) Total decrease in net assets ) Net Assets, Beginning of Year Net Assets, End of Year $ Includes Undistributed Net Investment Income of $ Transactions in Shares: Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net decrease in shares outstanding ) The accompanying notes are an integral part of these financial statements. - 25 - PIA Funds BBB BOND FUND Financial Highlights Year Ended November 30, Per Share Operating Performance (For a fund share outstanding throughout each year) Net asset value, beginning of year $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and swap contracts ) Total from investment operations ) Less Distributions: Distributions from net investment income ) Distributions from net realized gains on investments ) ) ) — — Total distributions ) Net asset value, end of year $ Total Return % -2.49 % Ratios/Supplemental Data: Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Net of expense reimbursement %* % Before expense reimbursement % Ratio of net investment income to average net assets: Net of expense reimbursement % Before expense reimbursement % Portfolio turnover rate 18
